DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action details a first action on the merits for the above referenced application No. Claims 1-14 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021, 06/04/2021, 09/24/2021 and 05/10/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/02/2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natan et al. (US 2005/0074506.
Natan discloses a method for delivering molecules to a central nervous system (CNS) of a subject comprises supplying, to a body of the subject, (a) the molecules and (b) a nitric oxide (NO) facilitator encapsulated in a carrier system. Energy is applied to the carrier system so as to cause the carrier system to release the NO facilitator in a vicinity of a blood-brain barrier (BBB) of the subject. Such controlled and targeted release of the NO facilitator in the vicinity of the BBB increases permeability of the BBB and passage of the molecules from the blood circulation of the brain, through the BBB, and into the CNS of the subject (abstract and 0078). The NO precursor is selected from the list consisting of: a nitrosothiol, an organic nitrite, an N-nitrosamine, and a nitrosamine (0155). The molecules typically comprise a pharmaceutical agent or a diagnostic agent and molecules are encapsulated together with the NO facilitator in the carrier system, or alternatively, the molecules are encapsulated in another carrier system, or delivered using conventional delivery techniques (0079). In an embodiment, the pharmaceutical agent is selected from the list consisting of: a neuroprotective agent, an enzyme, a chemotherapy agent, an antiviral agent, an antibacterial agent, an agent having an inhibitory effect on derivation of .beta.-amyloid from amyloid precursor protein, a .beta.-amyloid inhibitor, an antioxidant, a hormone, an endogenous protein, a gene therapy agent, an anti-inflammatory agent, a non-steroidal anti-inflammatory drug (NSAID)and the like (0101). In an embodiment, the molecules include a diagnostic agent, the diagnostic agent includes an agent for facilitating diagnostic imaging (e.g., a radio-opaque material for facilitating a CT scan, or an antibody (0102 and 0235). 
Additional disclosure includes that molecules are beneficial for treating conditions such as ischemic conditions, vasospasm of CNS blood vessels, infections, primary CNS tumors, metastases in the CNS, Alzheimer's disease, Parkinson's disease, epilepsy, multiple sclerosis, Lou Gehrig's Disease (ALS), corticobasal degeneration (CBD), other neurodegenerative disorders, other conditions of the CNS, conditions of the eye, and conditions of the ear (0079).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 7,018,979) in view of Natan et al. (US 2005/0074506).
Black discloses a method of selectively delivering a medicant to an abnormal brain region and/or to a malignant tumor in a mammalian subject, including administering a medicant simultaneously with a potassium channel agonist (other than bradykinin or a bradykinin analog), such as NS-1619,1-EBIO, a guanylyl cyclase activator, a guanylyl cyclase activating protein, minoxidil, pinacidil, cromakalim, or levcromakalim, whereby the medicant is delivered selectively to the cells of the abnormal brain region and/or to the tumor, compared to normal tissues (abstract). The method is particularly valuable in the treatment of physical or biochemical brain injuries caused by trauma, infection, stroke, ischemia, and, particularly, malignant brain tumors, for which survival rates are notoriously poor (Col. 5 line 15-30). The medicant is a drug, i.e., a chemotherapeutic agent, therapeutic proteins, therapeutic oligonucleotides or nucleotide analogs, diagnostic agents, such as imaging or contrast agents, for example, radioactively labeled substances (e.g., [.sup.99Tc]-glucoheptonate), gallium-labeled imaging agents (e.g., gallium-EDTA), ferrous magnetic, fluorescent, luminescent, or iodinated contrast agents (Col. 9 line 25-50). The medicant is administered together with the potassium channel agonist in a pharmaceutical composition or simultaneously. Method is useful in treating any kind of malignant tumor by increasing the selectivity of drug delivery to neoplastic tissue, thereby minimizing damage to non-malignant tissue from medicants, including cytotoxic chemotherapeutic agents, and focusing the therapeutic or diagnostic action of the agents. Thus, this invention, also directed to a method of treating a malignant tumor in a human subject, offers enhanced prospects of survival to cancer patients, with fewer harmful side effects (Col. 5 line 45-55). Additional disclosure includes that administration of the potassium channel agonist increases potassium flux through potassium channels in endothelial cell membranes of the capillaries and arterioles delivering blood to abnormal brain regions and/or malignant tumors. This results in a loosening of tight junctions in the microvascular epithelium and/or increased pinocytotic activity, enhancing the uptake of medicants from the blood vessels.
Black fails to disclose nitric oxide donor in the composition.
Natan discloses a method for delivering molecules to a central nervous system (CNS) of a subject comprises supplying, to a body of the subject, (a) the molecules and (b) a nitric oxide (NO) facilitator encapsulated in a carrier system. Energy is applied to the carrier system so as to cause the carrier system to release the NO facilitator in a vicinity of a blood-brain barrier (BBB) of the subject (abstract). The NO precursor is selected from the list consisting of: a nitrosothiol, an organic nitrite, an N-nitrosamine, and a nitrosamine (0155). The molecules typically comprise a pharmaceutical agent or a diagnostic agent and molecules are encapsulated together with the NO facilitator in the carrier system, or alternatively, the molecules are encapsulated in another carrier system, or delivered using conventional delivery techniques (0079). Additional disclosure includes that controlled and targeted release of the NO facilitator in the vicinity of the BBB increases permeability of the BBB and passage of the molecules from the blood circulation of the brain, through the BBB, and into the CNS of the subject.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate nitric oxide donor into Black’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Natan teaches that release of the NO facilitator in a vicinity of a blood-brain barrier (BBB) of the subject increases permeability of the BBB and passage of the molecules from the blood circulation of the brain, through the BBB, and into the CNS blood flow of the subject and CNS blood flow are generally beneficial for treating cerebrovascular disorders such as acute ischemic stroke and cerebral vasospasms after subarachnoid hemorrhage. For example, such treatment may increase survival of neuronal tissue during and following an ischemic event. Such increased vasodilation, permeability, and/or CNS blood flow are also generally beneficial for treating CNS disorders, such as vasospasm of CNS blood vessels, Alzheimer's disease, Parkinson's disease, epilepsy, multiple sclerosis, schizophrenia, depression, stress, obesity, pain, anxiety, and any other CNS disorder that is directly or indirectly affected by changes in CNS blood flow, vasodilation, or BBB permeability changes. For example, increased CNS blood flow may improve brain tissue metabolic state (0078 and 0081) and reasonably would have expected success because both Black and Natan teaches pharmaceutical compositions that can be used in the same field of endeavor, such as for delivering molecules in the vicinity of the BBB, increases permeability of the BBB and passage of the molecules from the blood circulation of the brain, through the BBB, and into the CNS of the subject.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618